606 N.W.2d 61 (2000)
S.W. and J.W. as parents and natural guardians of A.M.W., Respondents,
v.
SPRING LAKE PARK SCHOOL DISTRICT NO. 16, Appellant.
No. C9-98-1912.
Supreme Court of Minnesota.
February 9, 2000.
Heard, considered, and decided by the court en banc.
Prior report: 592 N.W.2d 870.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the court of appeals dated May 4, 1999, be, and the same is, affirmed without opinion. This disposition should not be construed as expressing either agreement or disagreement with the analysis in the court of appeals' opinion.
BY THE COURT:
  Paul H. Anderson
  Paul H. Anderson
  Associate Justice
BLATZ, C.J., PAGE and GILBERT, JJ., took no part in the consideration or decision of this case.